                Case 3:17-cr-00083-RNC Document 162 Filed 08/26/21 Page 1 of 5

                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA                                  AMENDED JUDGMENT


 V.                                                        CASE NO. 3:17-CR-83-RNC
                                                           USM: 25720-014
 PETER YURYEVICH LEVASHOV
                                                           Government’s Counsel:
                                                           Edward Chang
                                                           U.S. Attorney's Office
                                                           157 Church St., 25th Floor
                                                           New Haven, CT 06510

                                                           Defendant’s Counsel:
                                                           Vadim Glozman
                                                           Law Offices of Vadim A. Glozman
                                                           53 W. Jackson Blvd., Ste. 1410
                                                           Suite 1410
                                                           Chicago, IL 60604




The defendant pleaded guilty to Counts One, Two, Four, and Eight of the Indictment. Accordingly, the
defendant is adjudicated guilty of the following offenses:

       Title & Section             Nature of Offense           Offense Concluded             Count
        18 U.S.C. §§            Intentional Damage to a           April 7, 2017               One
      1030(a)(5)(A) and           Protected Computer
       (c)(4)(B), and 2
       18 U.S.C. § 371                Conspiracy                  April 7, 2017               Two


 18 U.S.C. §§ 1343 and 2              Wire Fraud                  April 7, 2017               Four


 18 U.S.C. §§ 1028A and        Aggravated Identity Theft          April 7, 2017              Eight
            2


The sentence is imposed pursuant to the Sentencing Reform Act of 1984. A below-Guidelines sentence is
imposed based on the defendant’s post-arrest rehabilitation and his family ties and responsibilities.
                 Case 3:17-cr-00083-RNC Document 162 Filed 08/26/21 Page 2 of 5
 Page 2 of 5



IMPRISONMENT

The defendant is hereby sentenced to time served on each count of conviction.

SUPERVISED RELEASE

The defendant will be on supervised release for a term of 3 years on each of Counts One, Two and Four, and
1 year on Count Eight, all to run concurrently, subject to the mandatory and standard conditions of supervised
release set forth below. In addition, the following special conditions are imposed:

    1. In the event restitution is ordered, the defendant will pay restitution, while on supervised release, in
       accordance with a schedule to be adopted by the Court.

    2. If the defendant is deported, he will not re-enter the United States without obtaining advance written
       permission from the Secretary of the Department of Homeland Security and without giving advance
       written notice to the U. S. Attorney’s Office in Connecticut and the U. S. Probation Office in
       Connecticut. If the defendant re-enters the United States during this three-year period, he must report to
       the nearest U.S. Probation Office within 72 hours after he returns to the United States.

    3. The defendant is prohibited from producing or distributing botnets, spam or malware.

    4. The defendant will submit to a search of his person, residence, workplace, vehicle, and any electronic
       device he owns, controls or uses, conducted by or on behalf of the Probation Office at a reasonable time
       and in a reasonable manner, based on reasonable suspicion the search will disclose evidence of a
       violation of a condition of his supervised release.

FORFEITURE

The defendant shall forfeit all his right, title and interest in the following:

       The contents of a WebMoney account associated with WebMoney Identifier ending in 4986; and

       The following items seized on or about April 7, 2017: One (1) green with black-colored microchips
        solid state drive, marked Samsung on one side with grey and black plastic on the other side, removed
        from a black Sony laptop; One (1) black 128GB Transcend SDXC memory card removed from a black
        Sony laptop; One (1) black Sony Experia tablet with cracked display and cracked back; One (1) red 8GB
        SD Ultra Card memory card bearing serial number 4I060L2TC0W0; One (1) black and silver Apple
        watch bearing serial number FHLPKUTXG9J8; One (1) silver Apple iPhone bearing IMEI number
        356951064aa2936; One (1) black Dell computer mouse bearing serial number G16004B9; One (1) white
        WiFi 4G device; and One (1) black 16GB Sony thumb drive with the marking “USM16W” on its face.

RESTITUTION

The Court defers the imposition of restitution for 90 days pending further submissions by the parties.
                 Case 3:17-cr-00083-RNC Document 162 Filed 08/26/21 Page 3 of 5
 Page 3 of 5



MONETARY PENALTIES

The Court defers the imposition of a fine for 90 days pending further submissions by the parties.

The defendant will pay a special assessment of $100 on each count of conviction for a total of $400.


Any and all remaining counts of the Indictment are dismissed.

It is further ordered that the defendant will notify the United States Attorney for this District within 30 days of
any change of name, residence or mailing address until any fine or restitution imposed in this case are paid.



                                                                 July 20, 2021
                                                                 Date of Imposition of Sentence


                                                                  /s/ Robert N. Chatigny
                                                                  Robert N. Chatigny, United States District Judge
                                                                  Date: August 26, 2021
                    Case 3:17-cr-00083-RNC Document 162 Filed 08/26/21 Page 4 of 5
 Page 4 of 5

                                        CONDITIONS OF SUPERVISED RELEASE
In addition to the Standard Conditions listed below, the following indicated () Mandatory Conditions are imposed:
                                                    MANDATORY CONDITIONS
(1) You must not commit another federal, state or local crime.
(2) You must not unlawfully possess a controlled substance.
(3) You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
       from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        ☐ The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
        substance abuse. (check if applicable)
(4) ☐ You must make restitution in accordance with 18 U.S.C.§§ 3663 and 3663A or any other statute authorizing a sentence of
       restitution. (check if applicable)
(5)  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
(6) ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
       directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
       reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
(7) ☐ You must participate in an approved program for domestic violence. (check if applicable)

                                                      STANDARD CONDITIONS

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.


(1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
     time frame.
(2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
(3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
     the court or the probation officer.
(4) You must answer truthfully the questions asked by your probation officer.
(5) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
     notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
     officer within 72 hours of becoming aware of a change or expected change.
(6) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
     officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
(7) You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
     from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
     excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
     10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
(8) You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
     the probation officer.
(9) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
(10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
     was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
     tasers).
(11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
     without first getting the permission of the court.
(12) If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
                   Case 3:17-cr-00083-RNC Document 162 Filed 08/26/21 Page 5 of 5
 Page 5 of 5

     require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
     person and confirm that you have notified the person about the risk.
(13) You must follow the instructions of the probation officer related to the conditions of supervision.




   These conditions have been read to me. I fully understand the conditions and have been provided a copy of
   them.

       (Signed)
                    Defendant                                                                      Date



                    U.S. Probation Officer/Designated Witness                                      Date




CERTIFIED AS A TRUE COPY ON THIS DATE: ______________________
By: ___________________________
    Deputy Clerk




RETURN
I have executed this judgment as follows:

Defendant delivered on _______________ to ______________________________ at
__________________________, with a certified copy of this judgment.


                                                                                                  Lawrence Bobnick
                                                                                             Acting United States Marshal

                                                                              By
                                                                                                     Deputy Marshal
